Citation Nr: 9936015	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  92-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946 and from February 1949 to October 1950.  

In a June 1990 rating action, service connection was denied 
for a bilateral hearing loss.  In an October 1990 rating 
action service connection was granted for post-traumatic 
stress disorder, rated 30 percent disabling, effective from 
May 1989.  The veteran appealed from the denial of service 
connection for bilateral hearing loss and from the evaluation 
assigned for the post-traumatic stress disorder.  The case 
was initially before the Board of Veterans' Appeals (Board) 
in August 1994 when it was remanded for further action.  In a 
July 1996 rating action the Department of Veterans Affairs 
(VA) Regional Office, Lincoln, Nebraska, granted service 
connection for bilateral hearing loss, rated 10 percent 
disabling.  The 30 percent evaluation for the veteran's post-
traumatic stress disorder was confirmed and continued.  In 
June 1997 he was sent a supplemental statement of the case 
including the issue of an increased rating for the bilateral 
hearing loss.  

The case was again before the Board in January 1998 when it 
was held that the veteran had not perfected an appeal from 
the July 1996 rating action granting service connection for 
and assigning a 10 percent evaluation for bilateral hearing 
loss.  The appeal for entitlement to increased evaluation for 
bilateral hearing loss was therefore dismissed.  Appellate 
consideration of the issue of entitlement to an increased 
evaluation for post-traumatic stress disorder was deferred 
pending further action by the regional office.  In a December 
1998 rating action the regional office increased the 
evaluation for the veteran's post-traumatic stress disorder 
from 30 percent to 50 percent, effective in May 1989.  The 
case is again before the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including anxiety, irritability, 
flashbacks and dreams of his wartime experiences, an 
exaggerated startle response and a restricted range of 
affect.

3.  The veteran is oriented in all spheres and his thought 
processes are coherent.  His insight and judgment are 
described as fair.  

4.  The evidence does not establish that the veteran's post-
traumatic stress disorder has resulted in more than 
considerable social and industrial impairment or more than 
reduced reliability and productivity.  While he may have 
difficulty with effective work and social relationships, he 
is not deficient in most areas or unable to establish or 
maintain effective relationships.  


CONCLUSION OF LAW

An evaluation in excess of 50 percent for the veteran's post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that the veteran was examined by the VA 
on several occasions from 1952 to 1967.  The diagnoses 
included anxiety reaction and a personality disorder.

When the veteran was examined by the VA in May 1989 he 
described recurrent nightmares involving his combat 
experiences in World War II with an exaggerated startle 
response and flashback experiences.  It was also reported 
that he appeared at times to be excessively anxious as well.  
It was indicated that he had been a truck driver for 46 
years.  He had been married four times and his current 
marriage was described as fairly good.  The diagnoses 
included post-traumatic stress disorder. 

The veteran was again examined by the VA in August 1990.  He 
reported nightmares of being on night patrol.  He stated that 
he could not calm down if someone walked behind him and could 
not tolerate loud noises.  He had trouble getting to sleep 
and then awoke early in the morning.  It was indicated that 
he was so nervous he could not calm down.  He had to be 
moving around.  He stated that the more he did the better off 
he was since he was afraid he could not handle depression.  
On mental status examination he had good judgment and 
insight.  He was oriented in all spheres and there was no 
evidence of memory loss or psychotic disease.  The diagnosis 
was post-traumatic stress disorder manifested by intrusive 
thoughts, a startle reaction, inability to mix with other 
people, drinking heavily for years, many marriages, an 
inability to remain calm and nightmares.

During the course of a hearing conducted at the regional 
office in August 1991 the veteran related that he had begun 
driving tractor trailers in 1953 and had retired two years 
prior to the hearing.  He related that he had enjoyed truck 
driving.  He indicated that his nightmares had become worse 
and he did not sleep as soundly.  He reported that he had a 
few personal friends.  He indicated that he did not attend 
any social gatherings.  He indicated he felt his current 
marriage was a good marriage.  The marriage had begun in 
1981.  He related that for recreation he watched television 
and they had begun to do a little fishing.  He also attempted 
to do yard work.  He stated that "tinkering" was his hobby.  

VA outpatient treatment records reflect that the veteran was 
observed and treated on numerous occasions from 1990 to 1992 
for various conditions including his post-traumatic stress 
disorder.  

In a statement received in 1995 the veteran's wife related 
that he had a very hard time handling any stress.  She stated 
that he would lose his temper and become very violent.  She 
stated that he would strike out both verbally and physically.  
She indicated that he also used to drink heavily.  He had 
terminated his drinking due to his health.  She further 
related that he would become very disoriented.  She stated 
that his sleep was not always peaceful.  He had violent 
nightmares and would awaken with a cold sweat.  In his 
nightmares he seemed to be either fighting someone or 
attempting to run away from something.

The veteran was afforded a psychiatric examination for the VA 
in March 1996.  He reported that he had been having some 
problems with his memory.  It was indicated that he had 
recurrent nightmares of wartime events.  He also related that 
he had intense flashback experiences, especially at night 
that severely disrupted his sleep leaving him exhausted and 
tired during the day.  He also had an exaggerated startle 
response and overall numbing to the pleasures of life.  His 
post-traumatic stress disorder constricted him socially since 
he seemed to have a constricted emotional and social life.  
On the current mental status examination there was no 
suicidal or homicidal ideation and no paranoid ideation or 
delusions or hallucinations.  His mood was euthymic.  His 
affect was somewhat anxious.  He was alert and oriented in 
all spheres.  His insight and judgment was described as fair.  
The diagnosis was post-traumatic stress disorder, moderate to 
severe.

A report by a VA social worker, dated in March 1998, 
indicated that the veteran had unstable sleeping patterns, 
waking often with disturbing dreams.  He also startled easily 
and had a hot temper.  He lived with his wife.  The veteran 
stated that he received his VA compensation and Social 
Security benefits.  It was indicated that he had learned the 
survival skills of withdrawal and isolation.  Although he had 
friends there were none in whom he could confide.  

The veteran was afforded a VA psychiatric examination in 
September 1998.  He indicated that 2 or 3 nights a week he 
had frightening nightmares feeling that Japanese soldiers 
were chasing him.  He reported that he avoided things that 
concerned military topics.  He had some difficulty discussing 
some of the previous traumatic events since he reported that 
for the next 3 to 4 days he would begin having nightmares, 
visual flashbacks and increased anxiety symptoms as well as 
depression.  He indicated that since service he had had 
frequent symptoms that had interfered with his work and 
marriages.  He indicated that prior to service he had in 
general been calm and collected and things did not bother him 
and after returning from the South Pacific he was irritable, 
drank heavily, was anxious, was unable to relax, could not 
trust people and had a hyperstartle response that continued 
to the current time.  He related that his sleep was severely 
compromised because sounds seemed to awaken him at night and 
destroyed the quality of his sleep.  

On mental status examination the veteran was oriented as to 
person, place, time and situation.  There was no waxing in 
the level of consciousness.  On occasion he appeared rather 
markedly internally distracted, especially when talking about 
past traumatic events.  The veteran denied having any 
hallucinations.  His thought processes were coherent but 
dysphoric and general with a somewhat constricted range of 
affect.  He became tearful on two occasions and cried when 
describing events.  There was no evidence of suicidal or 
homicidal thoughts.  There was no thought disorder.  The 
examiner indicated that the veteran had a rather large number 
of post-traumatic stress disorder symptoms.  He stated that 
there were no obvious cognitive problems.  The diagnoses 
included chronic post-traumatic stress disorder.  A Global 
Assessment of Functioning (GAF) of 60 was made.  The examiner 
indicated that the veteran should be capable of managing his 
own funds.  




II.  Analysis 

A 50 percent evaluation is warranted for post-traumatic 
stress disorder where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411, effective 
prior to  November 1996.  

A 50 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9411, effective in November 1996.

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals with interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, Code 
9411, effective in November 1996.  

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20., 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58, (1994) ("where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found-a practice known as "staged" ratings.  
The rating in issue in this case does go back to the date of 
the initial grant; however, there has been no dramatic 
improvement or extensive deterioration in the veteran's 
condition since that time.  Psychiatric disorders are subject 
to periods of exacerbation and remission which must be 
considered.  Stability of ratings is desired and this 
requires recognition of the variable course of such a 
disorder.  38 C.F.R. §§ 3.344, 4.126.  The RO recently 
increased the veteran's rating to 50 percent and made the 
increase retroactive to the date of the initial award.  In 
short, there is no obvious basis for staging the ratings in 
this case, and the Board deems it appropriate to consider the 
rating for the entire period as a single issue.  

In this case, the record reflects that the veteran's post-
traumatic stress disorder has resulted in symptoms including 
anxiety, flashbacks and nightmares of his wartime 
experiences, an exaggerated startle response, irritability 
and a restricted range of affect.  He has reported that the 
post-traumatic stress disorder had a detrimental effect on 
his jobs and marriages over the years.  However, the veteran 
has been found to be well oriented and his insight and 
judgment have been described as fair.  There is no thought 
disorder.  The record indicates that although the veteran has 
been married on several occasions, his most recent marriage 
has been for an extended duration and the veteran has 
described the marriage as a good marriage.  The veteran was 
also able to remain fully employed for many years as a truck 
driver until his retirement in 1992 and he related that he 
enjoyed his job.  Clearly, a severe employment handicap has 
not been shown.  Although the veteran's post-traumatic stress 
disorder obviously constitutes a significant handicap, the 
evidence does not establish that the condition is productive 
of more than considerable social and industrial impairment or 
more than reduced reliability and productivity.  His recent 
history does not reflect that he is deficient in most social 
and occupational areas.  On a recent examination his global 
assessment of functioning (GAF) was assessed at 60.  As 
defined in the current criteria of the American Psychiatric 
Association, such a GAF is the top end of the moderate range, 
and consistent with only moderate impairment.  One who has 
some, but only a few, friends, and has conflicts with co-
workers, but is able to maintain employment, is considered to 
be moderately impaired.  This definition and description is 
consistent with the findings reported on the VA examinations 
for the veteran and is consistent with a rating not in excess 
of that assigned.  Accordingly, under the circumstances, it 
follows that entitlement to an evaluation in excess of 50 
percent for the post-traumatic stress disorder would not be 
warranted under the provisions of Diagnostic Code 9411 that 
were in effect either prior to or after November 1996.  Thus, 
favorable action in connection with the veteran's appeal is 
not warranted.

The Board has carefully reviewed the entire record; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder is not established.  The 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

